DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the America Invents Act (AIA ).

General Information Matter
Please note, the instant Non-Provisional application (17/070,063) under prosecution at the United States Patent and Trademark Office (USPTO) has been assigned to David Zarka (Examiner) in Art Unit 2449.  To aid in correlating any papers for 17/070,063, all further correspondence regarding the instant application should be directed to the Examiner.

Joint Inventors
This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential § 102(a)(2) prior art against the later invention.

Information Disclosure Statement (IDS)
The IDS filed October 16, 2020 complies with the provisions of 37 C.F.R. §§ 1.97, 1.98 and Manual of Patent Examining Procedure (MPEP) § 609 (9th 

Specification
37 C.F.R. § 1.72(a) recites “The title of the invention may not exceed 500 characters in length and must be as short and specific as possible.”
The title of the invention is objected to under § 1.72(a) for failing to be as specific as possible.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The following title is suggested: “SYSTEMS AND METHODS FOR DETERMINING NETWORK OUTAGE ACCOUNTABILITY 

Drawings
37 C.F.R. § 1.84(t) recites “These [numbering of sheets of drawings], if present, must be placed in the middle of the top of the sheet, but not in the margin. . . . The drawing sheet numbering must be clear and larger than the numbers used as reference characters to avoid confusion.”  See MPEP 608.02.  The drawings are objected to under 37 C.F.R. § 1.84(t) for failing to include the numbering of sheets of drawings (1) in the middle of the top of the sheet, but not in the margin and (2) larger than the numbers used as reference characters to avoid confusion.
37 C.F.R. § 1.84(c) recites “Identifying indicia should be provided, and if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet within the top margin.”  See MPEP 608.02.  The drawings are objected to under 37 C.F.R. § 1.84(t) for failing to placing the identifying indicia—if See 37 C.F.R. § 1.84(g) for the top margin location.
Corrected drawing sheets in compliance with 37 C.F.R. § 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Applicants are advised to employ the services of a competent patent draftsperson outside the Office, as the USPTO does not prepare new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 C.F.R. § 1.121(d).  If the changes are not accepted by the examiner, Applicants will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections – 35 U.S.C. § 101
The following is a quotation of 35 U.S.C. § 101: “Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.”
Claims 1–18 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Alice/Mayo Step One, Prong One
	In January 2019, the USPTO published revised guidance on the application of § 101.  See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019) (“Guidance”) (available at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf).  Under the Guidance, the Examiner first looks to whether the claims recite: any judicial exceptions, including certain groupings of abstract ideas (i.e., (1) mathematical concepts, (2) certain methods of organizing human activities such as a fundamental economic practice, or (3) mental processes).  See id. at 56.
Claims 1–9
	Claim 1 recites “[a] method for investigating a network outage of one or more telecommunication clients comprising” the following steps: (A) “receiving a ticket for the network outage, the ticket specifying a responsible team and an estimated outage reason for the network outage, the estimated outage reason indicating a human error by the responsible team;” (B) “providing a notification of the ticket to the responsible team . . . , the notification prompting an action by the responsible team, the action specifying whether the responsible team made the human error;” and (C) “storing a completed ticket based on the action . . . , the completed ticket detailing a root cause of the network outage and a performance management strategy for preventing future network outages similar to the network outage.”
Steps (A)-(C), under their broadest reasonable interpretation, recite determining network outage accountability.  These steps recite certain methods of 
For example, step (A) reciting “receiving a ticket for the network outage, the ticket specifying a responsible team and an estimated outage reason for the network outage, the estimated outage reason indicating a human error by the responsible team” involve at least personal interactions, including following rules or instructions, at least to the extent that a person could receive the ticket by merely reading pertinent records or other associated information, or alternatively receive the ticket via face-to-face or written communication with another person with such knowledge.  Cf. Content Extraction & Transmission LLC v. Wells Fargo, 776 F.3d 1343, 1345–49 (Fed. Cir. 2014) (holding ineligible claims reciting (1) receiving output representing diverse types of hard copy documents from an automated digitizing unit, and (2) storing information from those documents into memory); see also CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372 (Fed. Cir. 2011) (noting that limitation reciting obtaining information about transactions that have used an Internet address identified with a credit card transaction can be performed by a human who simply reads records of Internet credit card transactions from a pre-existing database).  Therefore, the receiving step falls squarely within the mental processes and methods of organizing human activity categories of the agency’s guidelines. 
Step (B) reciting “providing a notification of the ticket to the responsible team . . . , the notification prompting an action by the responsible team, the action specifying whether the responsible team made the human error” involve at least personal interactions, including following rules or instructions, at least to the extent that the person whom received the ticket can provide a notification of the ticket to a responsible team by merely sending pertinent records or other associated information, or alternatively send the notification via face-to-face or written Cf. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367–70 (Fed. Cir. 2015) (noting that tailoring and providing content, such as advertisements, based on a user’s personal characteristics is a fundamental practice long prevalent in our system).  Therefore, the providing step falls squarely within the methods of organizing human activity category of the agency’s guidelines. 
Lastly, step (C) reciting “storing a completed ticket based on the action . . . , the completed ticket detailing a root cause of the network outage and a performance management strategy for preventing future network outages similar to the network outage” involve at least personal interactions, including following rules or instructions, at least to the extent that a person could store the completed ticket either entirely mentally or in a repository.  Cf. Content Extraction, 776 F.3d at 1345–49 (holding ineligible claims reciting storing information from documents into memory);
Thus, with the exception of generic computer-implementation recited in claim 1, there is nothing in steps (A)-(C) that forecloses the steps from falling squarely within the mental processes and methods of organizing human activity categories of the agency’s guidelines.
For the above reasons, claim 1 as a whole recites mental processes and methods of organizing human activity categories identified in the Revised Guidance.  See Revised Guidance, 84 Fed. Reg. at 52.  Accordingly, claims 1–8 recites an abstract idea.  See Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat. Ass’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014) (explaining that when all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary.”).
Claims 10–18
For the above reasons, claim 10 as a whole recite mental processes and certain methods of organizing human activity identified in the Revised Guidance.  See Revised Guidance, 84 Fed. Reg. at 52.  Accordingly, claims 10–18 recite an abstract idea.  
Alice/Mayo Step One, Prong Two
Next, under the Guidance, although claim 1 recites an abstract idea based on these mental processes and certain methods of organizing human activity, the Examiner nevertheless must still determine whether the abstract idea is integrated into a practical application, namely whether claim 1 applies, relies on, or uses the abstract idea in a manner that imposes a meaningful limit on the abstract idea, such that claim 1 is more than a drafting effort designed to monopolize the abstract idea.  See Guidance at 54–55.  To this end, the Examiner (1) identifies whether there are any additional recited elements beyond the abstract idea, and (2) evaluates those elements individually and collectively to determine whether they integrate the exception into a practical application.  See id.
Claims 1–9
Here, the recited “at least one computing unit” is the only recited element beyond the abstract idea, but this additional element does not integrate the abstract idea into a practical application when reading claim 1 as a whole.  Notably, the Examiner finds claim 1 recites an additional element that does not (1) improve the computer itself; (2) improve another technology or technical field; (3) implement the abstract idea in conjunction with a particular machine or manufacture that is integral to claim 1; or (4) transform or reducing a particular article to a different state or thing.  See Guidance, 84 Fed. Reg. at 55 (citing MPEP §§ 2106.05(a)–(c)).  Rather, the above-noted additional elements merely (1) apply the abstract idea on a computer; (2) include instructions to implement the abstract idea on a computer; or See Guidance, 84 Fed. Reg. at 55 (citing MPEP § 2106.05(f)).
Thus, the Examiner determines claims 1–9 is directed to an abstract idea.
Claims 10–18
Here, in addition to the additional element discussed above concerning claim 1, the recited “[o]ne or more non-transitory tangible computer-readable storage media storing computer-executable instructions” is the only recited element beyond the abstract idea, but this additional element does not integrate the abstract idea into a practical application when reading claim 10 as a whole for the same reasons as discussed above concerning claim 1.
Thus, the Examiner determines claims 10–18 is directed to an abstract idea.
Alice/Mayo Step Two
According to the Guidance, only if a claim (1) recites a judicial exception, and (2) does not integrate that exception into a practical application, the Examiner then looks to whether the claim:
(3) adds a specific limitation beyond the judicial exception that is not well-understood, routine, and conventional in the field (see MPEP § 2106.05(d)); or
(4) simply appends well-understood, routine, and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.  
Claims 1–18
Here, the recited (1) “at least one computing unit”; and (2) “[o]ne or more non-transitory tangible computer-readable storage media storing computer-executable instructions” are the additional recited elements whose generic computing functionality is well-understood, routine, and conventional.  See Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1368 (Fed. Mortg. Grader Inc. v. First Choice Loan Servs., Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (noting that components such an “interface,” “network,” and “database” are generic computer components that do not satisfy the inventive concept requirement); buySAFE v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014) (“That a computer receives and sends the information over a network—with no further specification—is not even arguably inventive.”); see also Spec. ¶¶ 66–74; Fig. 20 (describing generic computer components associated with the disclosed invention).
In conclusion, the additional recited elements—considered individually and as an ordered combination—do not add significantly more than the abstract idea to provide an inventive concept under Alice/Mayo step two.  See Guidance, 84 Fed. Reg. at 56.

Claim Rejections – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 10, and 18 are rejected under 35 U.S.C. § 103 as being obvious over LaMont (US 2004/0094621 A1; filed Nov. 20, 2002) in view of Rosen (US 
Regarding claim 1, while LaMont teaches a method for investigating a ticketable offense (fig. 4, item 40; “a ticketable offense” at ¶ 38) of one or more violators (“violator” at ¶¶ 38–39) comprising: 
receiving a ticket (the officer receives a ticket when the officer “prints a paper ticket” at ¶ 44 that corresponds to selected violations; fig. 4, item 62) for the ticketable offense, the ticket specifying a responsible team and an estimated reason for the ticketable offense (official notice that the ticket includes the violator’s name that committed the ticketable offense and the reason why the ticket is given; see MPEP § 2144.03; “prints a paper ticket containing the information that was gathered through the scans and selected from the menu by the police officer” at ¶ 44; “the officer selects the offense from a menu of possible ticketable offenses” at ¶ 42; “all the information needed to produce a ticket” at ¶ 43; LaMont at least suggests the ticket includes the violator’s name that committed the ticketable offense and the reason why the ticket is given), the estimated reason indicating a human error (the ticketable offense committed by the violator is a human error by the violator) by the responsible team;  
providing a notification (at fig. 4, item 64; ¶ 44) of the ticket to the responsible team using at least one computing unit (fig. 3, item 30; ¶¶ 32–36), the notification prompting an action (official notice that the ticket includes options the violator may take including paying or contesting; see MPEP § 2144.03) by the responsible team, the action specifying whether the responsible team made the human error; and 
storing a completed ticket (fig. 4, item 66; “The information regarding the ticket that was issued is still retained electronically within the system.  As is indicated by Block 66, at various times, an officer can download the information 
LaMont does not teach (I) the completed ticket detailing a performance management strategy for preventing future ticketable offenses similar to the ticketable offense; (II) the ticketable offense being a network outage; (III) the estimated reason being an estimated outage reason; and (IV) the violators being telecommunication clients.
(I)
Rosen teaches a completed ticket detailing a performance management strategy (“relevant information associated with how to pay the appropriate fine and/or the date to appear before a local court responsible for prosecuting the traffic violation” at ¶ 56) for preventing future ticketable offenses similar to the ticketable offense (intended use in italics; official notice that relevant information associated with how to pay the appropriate fine at ¶ 56 prevents other offenses such as late fees).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for LaMont’s completed ticket to detail a performance management strategy for preventing future ticketable offenses similar to the ticketable offense as taught by Rosen for the violator to become a responsible citizen that understands the law, thereby saving lives and also saving money for the violator.

Caicedo teaches a network outage (“The technical problem may include a malfunction of the user device and/or an associated network (e.g., a cellular network).  For example, the technical problem may include a dropped call, a low signal strength, a fluctuating signal, or the like.” at ¶ 9); 
an estimated outage reason (“identify patterns (e.g., among user devices 210) that indicate problems with a network (e.g., network 240), problems with a set of batteries associated with user devices 210, problems with models of user devices 210, problems with software associated with user device 210, or the like” at ¶ 61); and
telecommunication clients (fig. 2, item 210).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for the LaMont/Rosen combination’s ticketable offense to be a network outage, for the LaMont/Rosen combination’s estimated reason to be an estimated outage reason, and for the LaMont/Rosen combination’s violators to be telecommunication clients as taught by Caicedo to hold those responsible for a network outage accountable by proof.  By holding those responsible for a network outage accountable by proof, those responsible are more likely to fix the network outage thereby providing a more efficient networking system.
Regarding claim 9, the LaMont/Rosen/Caicedo combination teaches wherein the performance management strategy includes at least one preventative measure (“relevant information associated with how to pay the appropriate fine and/or the date to appear before a local court responsible for prosecuting the traffic violation” at Rosen ¶ 56) and a deadline for completing the at least one preventative measure.
Regarding claim 10, LaMont teaches one or more non-transitory tangible computer-readable storage media storing computer-executable instructions for 
Regarding claim 18, claim 9 recites substantially similar features.  Thus, references/arguments equivalent to those present for claim 9 are equally applicable to claim 18.

Claims 2, 3, 11, and 12 are rejected under 35 U.S.C. § 103 as being obvious over LaMont in view of Rosen, and in further view of Caicedo, and in further view of Schaffner (US 2009/0244293 A1; filed June 10, 2009).
Regarding claim 2, the LaMont/Rosen/Caicedo combination does not teach wherein the action includes validating the ticket where the responsible team made the human error.
	Schaffner teaches validating a ticket where a responsible team made a human error (“One of the ways in which traffic tickets are validated, for example, is the use of a signature by the respondent or suspect on the ticket.” at ¶ 4).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention for the LaMont/Rosen/Caicedo combination’s action to include validating the ticket where the responsible team made the human error as taught by Schaffner for the policing authority to provide proof that the violator in fact received the ticket.
Regarding claim 3, the LaMont/Rosen/Caicedo combination teaches wherein the root cause detailed in the completed ticket includes one or more causes (“a ticketable offense” at LaMont ¶ 38 committed by the violator, whether “vehicle exceeding the posted speed limit on a road” or “someone littering” at LaMont ¶ 38) of the human error made by the responsible team.
claims 11 and 12, claims 2 and 3, respectively, recite substantially similar features.  Thus, references/arguments equivalent to those present for claims 2 and 3 are, respectively, equally applicable to claims 11 and 12.

Claims 4, 8, 13, and 17 are rejected under 35 U.S.C. § 103 as being obvious over LaMont in view of Rosen, and in further view of Caicedo, and in further view of Bogaard et al. (US 2013/0073347 A1; filed Sept. 21, 2011).
Regarding claim 4, the LaMont/Rosen/Caicedo combination does not teach wherein the action includes disputing the ticket where the responsible team did not make the human error, the action specifying one or more reasons for disputing the ticket.
Bogaard teaches disputing a ticket (“Contest Citation” at fig. 3; ¶ 49) where a responsible team (owner at ¶ 45) did not make a human error (violations at ¶ 45), an action (“present the owner with a secondary display (not shown) that permits the owner to identify and/or attach evidence that the citation was issued in error.  For instance, the owner may identify and/or attach a completed payment transaction receipt, as mentioned above, evidencing that no citation should have been issued for the parking session in question” at ¶ 49) specifying one or more reasons for disputing the ticket.
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention for the LaMont/Rosen/Caicedo combination’s 
action to include disputing the ticket where the responsible team did not make the human error, the action specifying one or more reasons for disputing the ticket as taught by Bogaard for preventing an alleged violator from being prosecuted when the alleged violator in fact committed no crime.
claim 8, the LaMont/Rosen/Caicedo/Bogaard combination does not teach wherein the root cause detailed in the completed ticket was not the human error.
	Either the root cause detailed in the completed ticket was (1) the human error or (2) not the human error.
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention for the LaMont/Rosen/Caicedo/Bogaard combination’s root cause detailed in the completed ticket to be not the human error since “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense.  In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 421 (2007).
Regarding claims 13 and 17, claims 4 and 8, respectively, recite substantially similar features.  Thus, references/arguments equivalent to those present for claims 4 and 8 are, respectively, equally applicable to claims 13 and 17.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure: US 7706252 B2; US 20070116185 A1; US 20060233310 A1; US 8760317 B2; US 8937559 B2; US 20150009047 A1; US 9613137 B2; and US 9413597 B2.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID P. ZARKA whose telephone number is 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Vivek Srivastava, can be reached at (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DAVID P ZARKA/PATENT EXAMINER, Art Unit 2449